     Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 1 of 17 PageID #: 381



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION


G.T., by his parents Michelle and Jamie T. on
behalf of himself and all similarly situated individuals,
and THE ARC OF WEST VIRGINIA,

                                     Plaintiffs,

v.                                                             CIVIL ACTION NO. 2:20-cv-00057

KANAWHA COUNTY SCHOOLS and
RON DUERRING, Superintendent,
Kanawha County Schools, in his official capacity,

                                     Defendants.


                               MEMORANDUM OPINION AND ORDER


         The Court has reviewed the Defendants’ Partial Motion to Dismiss Amended Complaint

(Document 26), the Memorandum of Law in Support of Defendants’ Partial Motion to Dismiss the

First Amended Class Action Complaint (Document 27), the Plaintiffs’ Memorandum in Opposition

to Defendants’ Partial Motion to Dismiss (Document 30), and the Defendants’ Reply to Plaintiffs’

Opposition to Defendants’ Partial Motion to Dismiss (Document 34), as well as the Plaintiffs’

First Amended Class Action Complaint (Document 22) and all attached exhibits. 1 For the reasons

stated herein, the Court finds that the motion to dismiss must be granted in part and denied in part.


                                         FACTUAL ALLEGATIONS

         The Plaintiffs, G.T., K.M., and The Arc of West Virginia, bring this action on behalf of

themselves and a class of similarly situated students. They named the Board of Education of


1 Counsel for both parties submitted thorough, well-researched, and well-reasoned briefing in this matter. In addition
to benefiting their clients, that effort permits the Court to more efficiently resolve the motion.
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 2 of 17 PageID #: 382



Kanawha County (BOE) and Ron Duerring, Superintendent, as Defendants. G.T. and K.M. are

elementary school students attending Kanawha County Schools. G.T. has autism and attention

deficit hyperactivity disorder (ADHD). K.M. has Down syndrome and ADHD. They are both

students with disabilities who are eligible for special education. The Arc of West Virginia is a

not-for-profit membership organization focused on disability rights, particularly for those with

intellectual and developmental disabilities. Among other services, it provides support for families

of children receiving special education services at public schools in West Virginia. G.T and K.M.

are each constituents of the Arc, and their parents are members. More than twenty students

eligible to attend Kanawha Schools are served by the Arc, including seventeen students at

Kanawha Schools.

       The purported class consists of: “All Kanawha County Schools students with disabilities

who need behavior supports and have experienced disciplinary removals from any classroom.”

(Am. Compl. at ¶ 39.) More than 5,500 Kanawha Schools students have disabilities and receive

special education or other services pursuant to the IDEA (Individuals with Disabilities Education

Act) or Section 504 of the Rehabilitation Act. More than 2,000 of those students “have disabilities

such as emotional disturbance, autism, other forms of [intellectual or developmental disabilities],

or other health impairments, including ADHD” that may require behavioral supports. (Id. at ¶

40.) Students with disabilities in Kanawha Schools are subject to frequent suspensions, with at

least 1,486 in the 2015-2016 school year and 1,611 in the 2018-2019 school year. The Plaintiffs

allege that these frequent disciplinary measures, as well as overuse of segregated classrooms, result

from the BOE’s systematic failure to provide behavioral supports to students with disabilities.




                                                 2
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 3 of 17 PageID #: 383



       G.T. and K.M. contend that the BOE has failed to provide them with a Free Appropriate

Public Education (FAPE) as legally required. They each have disabilities with a behavioral

component. Rather than providing adequate behavioral supports, the BOE utilized disciplinary

measures, including suspension and expulsion, to remove them and similarly situated students

from classrooms. In addition, the BOE often places children in segregated classrooms with little

educational value based on their behavioral disabilities, depriving them of the educational

opportunities available only in general education classrooms.

       G.T. filed a complaint with the West Virginia Department of Education’s Office of Federal

Programs (WV OFP) on behalf of himself and a class of similarly situated students on June 5,

2019. He alleged that Kanawha Schools failed to provide him and similarly situated students with

a FAPE. Following a due process hearing, the hearing officer dismissed the class allegations and

allegations of violations of the Americans with Disabilities Act (ADA) and Section 504 of the

Rehabilitation Act for lack of jurisdiction and denied all individual relief. K.M. filed a complaint

with the WV OFP on behalf of himself and a class of similarly situated students on June 27, 2019.

The hearing officer again dismissed class allegations and allegations of ADA and Section 504

violations for lack of jurisdiction. The hearing officer granted limited individual relief to K.M.

and denied additional requested relief.

       G.T. has a vocabulary that is advanced for his age and has an aptitude for math, making

him academically capable of participating in general education classes for much of his school day.

His disabilities cause him to have meltdowns or physical outbursts in response to certain triggers,

including unfamiliar situations and becoming overwhelmed. Instead of providing behavioral and

academic supports, the BOE placed G.T. in a self-contained segregated special education


                                                 3
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 4 of 17 PageID #: 384



classroom for 90% of the school day for first grade and the start of second grade. In the fall of

2018, he was moved into a general education classroom for the majority of the school day, but was

not provided with behavioral or academic supports.         He experienced frequent meltdowns,

resulting in being sent to the principal’s office, and he was suspended from school several times.

The BOE eventually provided 30 minutes of autism services per month. Despite concern from

his parents, the school did not provide further behavioral supports for G.T. or training for his

teacher. Eventually, G.T. was suspended for ten days, and, over the objections of his parents and

without completing a functional behavior assessment (FBA), placed in a self-contained behavior

disorder room rather than general education.    He remained in that classroom during 2019-2020

for his third-grade school year. When the FBA was conducted in January 2019, it was inadequate

and has not been followed.

       Despite an opinion from the Kanawha County Board of Education’s autism consultant

suggesting that G.T. could be reintegrated if the school identified and accommodated his triggers,

the BOE has not attempted to do so.    He does not receive effective behavior supports in the self-

contained classroom. His Individualized Education Program (IEP) copies goals from previous

years, rather than encouraging academic progress, and he spends much of his school day on an

iPad without active instruction.

       K.M. is a nine-year old fourth-grade student attending Kanawha County Schools. He has

Down syndrome, ADHD, and oppositional defiant disorder (ODD), but has not been provided with

needed behavioral support, resulting in several suspensions and disciplinary measures. K.M. is

able to focus when interested in a topic, take in information, and engage with others. He has

difficulty with fine motor skills and can struggle to maintain focus. His IEP includes behavior


                                                4
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 5 of 17 PageID #: 385



goals, but not behavior support or instructional time devoted to social skills or behavioral

curriculum. After his first-grade year, his home elementary school sought to move K.M. to a

different school more than thirty minutes away to be placed in a self-contained classroom. His

parents objected, and he missed school time during the dispute. When he eventually returned to

his original elementary school, he was not provided a behavior intervention plan (BIP), and his

teachers were not trained in addressing his challenging behavior. Instead, he was sent home early

on more than twenty occasions during his second-grade year. The school developed a BIP in

April 2018, without updating the FBA it had generated more than a year and a half earlier, but the

BIP was inadequate to address K.M.’s needs. He received multiple out of school suspensions

during his third-grade year, resulting in a revised BIP that again failed to address appropriate

responses to his challenging behaviors and continued disciplinary suspensions.

       Following a lengthy suspension in the second semester of his third-grade year, K.M.’s

parents filed a complaint related to a determination that his behavior was not a manifestation of

his disability. The school agreed to have a different behavioral analyst create a new FBA.

Although this process identified ways in which school staff inadvertently contributed to K.M.’s

behavior problems, the BOE did not provide appropriate staff training. He does not receive an

engaging academic curriculum, and many of the services and supports outlined in his IEP have not

been implemented consistently. During the time he spends in the general education classroom,

he is physically separated from other students and unable to meaningfully interact with the class.

       At the end of his third-grade year, three weeks after development of the new BIP in

response to the new FBA, his local school again sought to move him to a different elementary

school for placement in a segregated classroom for students with behavior disorders. K.M.’s


                                                5
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 6 of 17 PageID #: 386



parents filed another due process complaint in response to the proposed school change, and he has

remained in his home school. “Despite finding that the BOE failed to provide K.M. a FAPE by

(i) failing to provide effective behavior supports for two years, (ii) failing to ensure K.M.’s

behavior plans were being followed with consistency, (iii) failing to provide a social skills

curriculum to ensure K.M. could be included in general education, and (iv) failing to make

appropriate curriculum modifications, the Hearing Officer granted only limited relief, and did not

order most of the remedies requested by K.M.” (Id. at ¶137.) The Hearing Officer permitted the

Kanawha County Board of Education to unilaterally determine whether K.M. could remain in his

neighborhood school or assign him another school and denied K.M.’s request for independent

specialists to assist with developing a more comprehensive FBA and BIP, an appropriate

curriculum, and staff training. The Hearing Officer directed the BOE to consult its experts to

determine whether the 2019 BIP was adequate, complete a new FBA and BIP if not, and review

and modify K.M.’s academic curriculum. The BOE then determined that K.M. should be moved

to another school and placed in a segregated classroom, and receive the curriculum taught in that

classroom.

       The Plaintiffs contend that K.M. and G.T.’s experiences are representative of the putative

class members. The BOE consistently fails to provide behavior supports and staff training to

support students with disabilities, relying instead on disciplinary measures and segregated

classrooms without adequate academic challenges. “[T]he BOE fails to adequately analyze the

root causes of students’ concerning behaviors, and therefore fails to create effective IEPs or BIPs

for them.” (Id. at ¶ 150.) It does not consistently implement behavior interventions that are

included in BIPs and does not train or support the staff who interact with the students to facilitate


                                                 6
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 7 of 17 PageID #: 387



adherence to the BIPs. The BOE’s required records document the frequent suspensions of

students with disabilities, and advocates, including the Plaintiffs’ counsel, have raised concerns

with the BOE with no impact on the policies, practices, and procedures at issue.

       The Plaintiffs allege violations of the Individuals with Disabilities Act, 20 U.S.C. § 1400

et seq., of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, of the Americans with

Disabilities Act, 42 U.S.C. § 12131 et seq., and of the West Virginia Human Rights Act, W. Va.

Code § 5-11-1 et seq. They seek certification of a class consisting of “All Kanawha County

Schools students with disabilities who (1) need but are not receiving behavior supports from the

BOE, and (2) have experienced disciplinary removals from any classroom.” They also seek

declaratory judgment, preliminary and permanent injunctive relief, appointment of an independent

monitor or ombudsman, and attorneys’ fees and costs.


                                   STANDARD OF REVIEW

       A motion to dismiss pursuant to Rule 12(b)(1) raises the fundamental question of whether

a court is competent to hear and adjudicate the claims brought before it. “In contrast to its

treatment of disputed issues of fact when considering a Rule 12(b)(6) motion, a court asked to

dismiss for lack of jurisdiction may resolve factual disputes to determine the proper disposition of

the motion.” Thigpen v. United States, 800 F.2d 393, 396 (4th Cir. 1986) rejected on other

grounds, Sheridan v. United States, 487 U.S. 392 (1988) (but explaining that a court should accept

the allegations in the complaint as true when presented with a facial attack that argues insufficiency

of the allegations in the complaint). Reasonable discovery may be necessary to permit the

plaintiff to produce the facts and evidence necessary to support their jurisdictional allegations. Id.

The plaintiff has the burden of proving that subject matter jurisdiction exists. See Richmond,

                                                  7
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 8 of 17 PageID #: 388



Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.1991). Dismissal

for lack of subject matter jurisdiction is proper only if there is no dispute regarding the material

jurisdictional facts and the moving party is entitled to prevail as a matter of law. Evans v. B.F.

Perkins Co., a Div. of Standex Int'l Corp., 166 F.3d 642, 647 (4th Cir. 1999).


                                           DISCUSSION

                A. Class Exhaustion

       The Defendants argue that the class claims must be dismissed for failure to exhaust

administrative remedies, as required by the IDEA. They contend that each class member must

individually exhaust remedies because, in their view, any remedies would be individualized to

each student.

       The Plaintiffs argue that individual exhaustion by class members is not required because

they allege systemic violations and seek systemic, rather than individualized, relief, rendering

exhaustion futile. In the alternative, they contend that class representatives vicariously exhausted

claims for the class as a whole. The Plaintiffs further note that it would take years for West

Virginia’s two due process hearing officers to individually adjudicate claims for each putative

class member. In addition, the Plaintiffs assert that exhaustion is not required for their ADA and

Section 504 claims, which focus on stigmatization and isolation rather than rights and remedies

addressed under IDEA.

       In reply, the Defendants argue that vicarious exhaustion has not been recognized for IDEA

claims in the Fourth Circuit. They reiterate that the Plaintiffs’ claims require individualized relief,

and therefore individualized exhaustion, because behavioral supports are an aspect of each

student’s IEP. The Defendants contend that “the gravamen of Plaintiffs’ [ADA and Section 504]

                                                  8
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 9 of 17 PageID #: 389



claims is the lack of behavior supports to assist a child in his or her classroom” which “goes to the

heart of a school’s responsibility to provide a FAPE,” requiring exhaustion for the ADA and

Section 504 claims as well as the IDEA claims. (Def. Reply at 8-9.)

       The IDEA requires states to provide disabled children with a FAPE (free appropriate public

education) in the “least restrictive and appropriate environment, with the child participating, to the

extent possible, in the same activities as non-disabled children.” MM ex rel. DM v. Sch. Dist. of

Greenville Cty., 303 F.3d 523, 526 (4th Cir. 2002) (citing 20 U.S.C. § 1412(a)(5)(A)). Schools

are not required to provide the best possible education or all services that might prove helpful for

a child but must meet the minimum standard of providing a FAPE. Id. at 526-27.

       Parents asserting violations of the IDEA are required to exhaust administrative remedies

by requesting a due process hearing before bringing suit in federal court. Id. at 535; 20 U.S.C. §

1415(f).   “The courts have recognized only three narrow exceptions to this exhaustion

requirement, each arising largely out of the legislative history of the IDEA: (1) when the

administrative process would have been futile; (2) when a school board failed to give parents

proper notification of their administrative rights; or (3) when administrative exhaustion would

have worked severe harm upon a disabled child.” Id. at 536. When a complaint does not

expressly rely on the IDEA, exhaustion may still be necessary if “the gravamen of the plaintiff’s

suit is…the denial of IDEA’s core guarantee—what the Act calls a ‘free appropriate public

education.’” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748 (2017).

       Neither party identified binding precedent with respect to whether individual exhaustion is

futile and therefore not required for class claims of systemic practices that impede students’ ability

to receive a FAPE.      The weight of the authority suggests that, under some circumstances,


                                                  9
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 10 of 17 PageID #: 390



individual exhaustion is not required for such claims.                   The First Circuit, considering both

exhaustion and class certification, found that allegations that students with mental health

disabilities were improperly and unnecessarily segregated out of neighborhood schools depended

on individualized analysis of each student, rather than systematic policies or practices.

Parent/Prof'l Advocacy League v. City of Springfield, Massachusetts, 934 F.3d 13, 27–28 (1st Cir.

2019). Therefore, the court held that individual exhaustion was required, and the claims lacked

commonality as required for class certification. Id. The Ninth Circuit found that exhaustion was

required for a challenge to a school district’s provision of extended year services, likewise

reasoning that the claims required individualized analysis. Hoeft v. Tucson Unified Sch. Dist.,

967 F.2d 1298 (9th Cir. 1992). The court explained: “Structuring a complaint as a challenge to

policies, rather than as a challenge to an individualized education program formulated pursuant to

these policies, however, does not suffice to establish entitlement to a waiver of the IDEA's

exhaustion requirement. Plaintiffs must demonstrate in addition that the underlying purposes of

exhaustion would not be furthered by enforcing the requirement.” Id. at 1304.

         The Second Circuit summarized the required analysis as follows: “we are to consider

whether administrative review would further the goals of developing facts, making use of available

expertise, and promoting efficiency.” J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 113 (2d

Cir. 2004). In that case, six named plaintiffs brought class claims 2 alleging a variety of IDEA

and other disability rights violations, including inadequate physical accommodations, failure to

notify parents of pertinent information, failure to develop and/or implement adequate IEPs, and




2 The class had not been certified at the time the court considered the motion to dismiss.
                                                         10
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 11 of 17 PageID #: 391



lack of teacher and staff training. Id. at 111. The Second Circuit summarized prior cases

excusing exhaustion, and explained:

                  The common element among these four cases is that the plaintiffs'
                  problems could not have been remedied by administrative bodies
                  because the framework and procedures for assessing and placing
                  students in appropriate educational programs were at issue, or
                  because the nature and volume of complaints were incapable of
                  correction by the administrative hearing process. If each plaintiff
                  had been forced to take his or her claim before a hearing officer and
                  appeal to another local or state official, there would have been a high
                  probability of inconsistent results. Moreover, the plaintiffs' claims
                  were such that an administrative record would not have been of
                  substantial benefit to the district court.

Id. at 114.

         Although the Fourth Circuit has not addressed class exhaustion under IDEA, it has

recognized vicarious exhaustion in other contexts. See, e.g., Chisholm v. U.S. Postal Serv., 665

F.2d 482, 490 (4th Cir. 1981) (finding exhaustion by class representative sufficient for a class Title

VII claim); King v. McMillan, 233 F. App'x 242, 244–45 (4th Cir. 2007) (recognizing availability

of single-filer rule or vicarious exhaustion). In Hoeft, the Ninth Circuit noted that exhaustion by

the class representatives, which did not take place in that case, could be sufficient to satisfy the

exhaustion requirement in the IDEA.               Hoeft, 967 F.2d at 1310.            District courts have also

recognized vicarious exhaustion for class claims under IDEA. H.P. v. Bd. of Educ. of City of

Chicago, 385 F. Supp. 3d 623, 636 (N.D. Ill. 2019) (finding one named plaintiff’s exhaustion of

claim related to the lack of translation services for parents with limited English proficiency

sufficient to permit class claims) 3; DL v. D.C., 450 F. Supp. 2d 11, at fn. 2 (D.D.C. 2006) (finding



3 As in this case, allegations of systemic problems and collective claims were presented administratively, and the due
process hearing officer found no jurisdiction to consider non-individual claims. Here, the Defendants contend that
the Plaintiffs chose not to pursue the class allegations during the due process complaint process but argued at the
administrative level that collective claims could be brought only in court.
                                                         11
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 12 of 17 PageID #: 392



that exhaustion would be futile because claims were systemic and policy-based such that agency

expertise would not assist the court and school system had notice of the issue and failed to correct

it, and in the alternative, concluding that representative plaintiffs had satisfied any exhaustion

requirement on behalf of the class).

         Whether the Court adopts the vicarious adoption rule for class complaints or relies on the

factors relevant to futility, no further exhaustion is required in this case. G.T. and K.M. each

exhausted administrative remedies on their similar complaints, and each provided notice during

that process that they viewed the claims as systemic problems impacting a class of similarly-

situated students. 4 The hearing officer found some violations as to K.M., but did not direct

specific or effective relief, and denied relief as to G.T. The BOE continued to deny both students

effective behavioral support, and both students continued to experience excessive segregation as

well as discipline for disability-related behavioral problems. Even where the BOE recognized

disability-related behavior issues and an IEP contained behavioral goals, it failed to provide

behavioral supports. The complaint also alleges that students with disabilities were suspended at

least 1,486 times in 2015-2016 and at least 1,611 times in the 2018-2019 school year. The BOE

made no structural changes to address disabilities with a behavioral component. Students with

disability-related behavioral issues are regularly placed in segregated classrooms that provide little

educational benefit, regardless of their academic strengths.

         As alleged by the Plaintiffs, these problems are not isolated incidences that could be

corrected through the administrative process.                  “The BOE has no functioning system for



4 Although there is a lack of clarity as to whether the class claims were dismissed or the Plaintiffs chose not to pursue
them, it is undisputed that the Defendants were well aware that the Plaintiffs sought collective relief on behalf of
themselves and all similarly situated students in Kanawha County Schools.

                                                          12
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 13 of 17 PageID #: 393



identifying children with disabilities who need behavior supports and providing effective supports

to them.” (Am. Compl. at ¶ 11.) Instead, students are subject to frequent disciplinary removals,

including suspensions, expulsions, and informal requests for parents to pick them up for the day.

The BOE does not follow appropriate procedures to gain parental input and identify the causes of

problematic behaviors when conducting FBAs or developing IEPs or BIPs. Teachers, staff, and

parents do not receive adequate training to implement BIPs when they are developed. Whether

students are in general education classrooms or in segregated classrooms for students with

behavioral disabilities, they receive no meaningful behavioral supports.                        The discipline and

segregation in turn result in stigmatization and isolation from peers, making integration into

general education classrooms more challenging.

         These allegations are structural in nature, and the experiences of K.M. and G.T.

demonstrate the inadequacy of the relief available through due process complaints. Absent

procedures to appropriately address disability-related behavioral problems at every stage—from

identifying students who require behavioral support, to analyzing the behavioral triggers and

crafting a BIP, to implementing the BIP—tinkering with individual students’ IEPs or BIPs will not

provide effective relief.5 The Plaintiffs seek structural relief in the form of declaratory judgment,

injunctive relief, and appointment of an independent monitor.

         Requiring hundreds or thousands of impacted putative class members to individually

exhaust remedies would serve no purpose. The remedies available would not adequately address




5 The Defendants contend that the case will require evaluation of and changes to individual student’s IEPs. While
the BOE might ultimately need to make such changes as a result of this litigation, should the Plaintiffs prevail, that is
not the relief sought as part of this Court proceeding. The Plaintiffs will, of course, have to produce evidence in
support of the allegations of systemic problems, as well as evidence in support of the factors for class certification,
including commonality.
                                                          13
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 14 of 17 PageID #: 394



the alleged issues, and results would likely be piecemeal and inconsistent. West Virginia has two

hearing officers, and the delay inherent in individual exhaustion would render any relief futile for

many students. Administrative records will be of limited use, given the allegations related to

policies and procedures. To the extent administrative records will assist the Court, those from

G.T. and K.M. will be sufficient, and hundreds or thousands more would not be helpful.

Likewise, the state and local authorities had the opportunity to apply their expertise and discretion

as a result of G.T. and K.M.’s hearings. They were also placed on notice of the collective nature

of the allegations, giving the BOE the opportunity to correct any shortcomings prior to this suit.

Therefore, the Court finds that individual exhaustion by class members is not required under the

facts alleged.

       Having found that individual exhaustion of the IDEA claims is not required, the Court finds

that it is unnecessary to determine whether the Section 504 and ADA claims relate to denial of a

FAPE and are subject to the IDEA exhaustion requirement. The motion to dismiss the class

allegations should be denied.

                 B. Standing

       The Defendants contend that The Arc of West Virginia lacks standing. They assert that

representational standing in unavailable to the Arc WV as a membership organization because the

claims “require individualized proof and the relief requested would necessarily require the

participation of individual members of the organization.” (Def. Mem. in Supp. of Mot. at 17.)

The Arc of WV argues that precedent supports its claim of associational standing, given the request

for declaratory and injunctive relief for alleged systemic failures that will not require individual

participation by class members.


                                                 14
  Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 15 of 17 PageID #: 395



       “An organization…can assert standing either in its own right or as a representative of its

members. S. Walk at Broadlands Homeowner's Ass'n, Inc. v. OpenBand at Broadlands, LLC, 713

F.3d 175, 182 (4th Cir. 2013). The Supreme Court has long established that “an association has

standing to bring suit on behalf of its members when: (a) its members would otherwise have

standing to sue in their own right; (b) the interests it seeks to protect are germane to the

organization's purpose; and (c) neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.” Hunt v. Washington State Apple Advert.

Comm'n, 432 U.S. 333, 343 (1977). Organizations asserting associational standing must also

identify at least one member who has or would suffer harm, and therefore would have standing.

S. Walk at Broadlands Homeowner's Ass'n, Inc., 713 F.3d at 184.

       The Arc of West Virginia is a membership organization focused on disability rights, and it

serves families with children receiving special education services at public schools in West

Virginia. G.T. and K.M. are constituents, and their parents are members. There is no dispute

that students and their families, including G.T. and K.M., have standing to sue for IDEA and other

violations. Likewise, there is no dispute that the issues involved in this suit are germane to The

Arc of West Virginia’s purpose.

       The Court finds that individual participation of members is not necessary to either assert

the claims or obtain relief. As discussed in more detail above, the Plaintiffs seek systemic,

structural changes in the way Kanawha Public Schools address disabilities with a behavioral

component and the resulting challenging behavior and disciplinary responses. They do not ask

the Court to become involved in individual students’ IEPs. Instead, they seek injunctive relief




                                               15
   Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 16 of 17 PageID #: 396



designed to more broadly reform policies and procedures. Thus, the Court finds that The Arc of

West Virginia has associational standing, and the motion to dismiss it should be denied.

               C. Official Capacity Claims as to Superintendent Ron Duerring

       Finally, the Defendants argue that the claims against Ron Duerring, brought in his official

capacity as superintendent of schools for Kanawha County, should be dismissed as duplicative

because an official capacity suit is treated as a suit against the entity. The Plaintiffs argue that

Superintendent Duerring is a proper party because he would “be responsible for remedying

violations and implementing Court-ordered relief.” (Pl. Resp. at 21.) In reply, the Defendants

argue that the BOE would effectuate any relief.

       The Fourth Circuit has found it proper to dismiss a § 1983 claim against a superintendent

in his official capacity as duplicative where the board of education was also named. Love-Lane

v. Martin, 355 F.3d 766, 783 (4th Cir. 2004). In an unpublished decision, the Fourth Circuit

applied the same reasoning to official-capacity defendants in an IDEA case, explaining that

“[b]ecause a claim against a public official in his official capacity is ‘essentially a claim against’

the governmental entity that the official represents, the district court correctly dismissed as

duplicative the claims against the individual defendants in their official capacities.” Z.G. by &

through C.G. v. Pamlico Cty. Pub. Sch. Bd. of Educ., 744 F. App'x 769, 780 (4th Cir. 2018) (citing

and quoting from Love-Lane, 355 F.3d at 783). Where the offices are distinct, however, a suit

may be maintained against both an official capacity defendant and another governmental body.

Davison v. Loudoun Cty. Bd. of Supervisors, 227 F. Supp. 3d 605, 613 (E.D. Va. 2017).

       Neither party detailed the structure and duties of the BOE and the Superintendent to clarify

whether the offices are distinct. Pursuant to West Virginia law, a superintendent is appointed by


                                                  16
  Case 2:20-cv-00057 Document 46 Filed 07/16/20 Page 17 of 17 PageID #: 397



a majority of the county board of education and may be removed for cause. W.Va. Code § 18-4-

1–3. “The county superintendent shall…Act as the chief executive officer of the county board as

may be delineated in his or her contract or other written agreement with the county board, and,

under the direction of the state board, execute all its education policies.” § 18-4-10. Given those

provisions, the Court finds that the office of the Superintendent is not separate from the BOE, any

relief as to the BOE would be implemented fully without the participation in this suit of

Superintendent Duerring, and the claim against Mr. Duerring is duplicative. Accordingly, the

motion to dismiss as to Superintendent Ron Duerring should be granted.


                                        CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendants’ Partial Motion to Dismiss Amended Complaint (Document 26) be DENIED as to the

class claims and The Arc of West Virginia and GRANTED as to Superintendent Ron Duerring.

The Court further ORDERS that Ron Duerring, Superintendent, Kanawha County Schools, sued

in his official capacity, be DISMISSED from this suit.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                             ENTER:         July 16, 2020




                                                17
